UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 08-2290


CHRISTIAN K. SCHNEIDER,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



                  Appeal from the United States Tax Court.
                            (Tax Ct. No. 06-9348)


Submitted:    May 28, 2009                      Decided:     June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian K. Schneider, Petitioner Pro Se.   Patrick J. Urda,
UNITED STATES DEPARTMENT OF JUSTICE, Tax Division, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christian K. Schneider appeals the tax court’s orders:

(1) granting summary judgment in favor of the Commissioner on

Schneider’s      petition       challenging        collection     activities       with

respect to his 1997-2000 federal income tax liability, and (2)

denying his motion for reconsideration.                     We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the tax court.                    Schneider v. Comm’r of

Internal      Revenue,    No.    06-9348     (U.S.    Tax   Ct.   Sept. 10,    2008;

Oct. 17,    2008).       We     dispense    with    oral    argument    because     the

facts   and    legal     contentions       are   adequately     presented     in    the

materials      before    the    court   and      argument    would     not   aid   the

decisional process.

                                                                             AFFIRMED




                                            2